Citation Nr: 0216894	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 1985 
for service connection for residuals of a left index finger 
injury.

2.  Entitlement to a higher rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty in the Army from February 
1965 to February 1968, and from March 1968 to January 1974.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a December 1999 RO decision which granted 
service connection and a 10 percent rating for bilateral 
hearing loss, effective April 14, 1999.  The veteran 
appealed for a higher rating.  In April 2002, the RO issued 
a decision assigning a higher rating of 30 percent, 
effective April 1, 2002, for bilateral hearing loss.

The veteran also appeals a March 2002 RO decision which 
denied an effective date earlier than July 31, 1985 for the 
award of service connection for residuals of a left index 
finger injury, including consideration of whether 1974 RO 
action was based on clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In February 1974, the veteran filed a claim seeking 
service connection for residuals of an injury to the left 
index finger.  However, this claim was abandoned when the 
veteran failed to respond to June and July 1974 RO requests 
for additional information.  The RO's requests for such 
information were reasonable and not undebatably erronerous.

2.  On July 31, 1985, the veteran filed a new claim for 
service connection for residuals of a left index finger 
injury, and based on additional evidence the RO granted 
service connection for the condition, effective July 31, 
1985.

3.  From April 14, 1999 to March 31, 2002, bilateral hearing 
loss was manifested by Level III hearing in the right ear 
and Level V hearing in the left ear.

4.  Since April 1, 2002, bilateral hearing loss is 
manifested by Level V hearing in the right ear and Level VII 
hearing in the left ear. 


CONCLUSIONS OF LAW

1.  There was no CUE in the RO's 1974 requests for 
additional information from the veteran, and the correct 
effective date for the award of service connection for 
residuals of left index finger injury is July 31, 1985, the 
date of a new claim after abandonment of a prior claim.  38 
U.S.C.A. §§ 5109A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.158 (1974); 38 C.F.R. §§ 3.105, 3.158, 3.400 (2002).

2.  Bilateral hearing loss was no more than 10 percent 
disabling from April 14, 1999 to March 31, 2002, and it has 
been no more than 30 percent disabling since April 1, 2002.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, § 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1965 to February 1968, and from March 1968 to January 1974.

In February 1974, the veteran filed a claim seeking service 
connection for an injury to his left index finger.  The 
veteran's application for compensation indicated that this 
injury occurred in November 1973.

In May 1974, a VA general physical examination was 
conducted.  The report of this examination noted the veteran 
gave a history of a bullet wound to his left index finger.  
Specifically, the report noted that he injured his left 
index finger in August 1967 while stationed in Cam Rahn Bay, 
Vietnam.  The report concluded with a diagnosis of injury to 
the left index finger, with shortening of the distal 
phalanx.  

The available service medical records on hand in June 1974 
related to solely to the veteran's first period of active 
duty service from February 1965 to February 1968.  A 
separation examination during this time, dated in February 
1968, noted the upper extremities were normal, but under 
identifying marks and scars it was noted there was a crushed 
finger tip on the index finger of the left hand.

On June 12, 1974, the RO sent correspondence to the veteran 
indicating that the available service medical records did 
not show treatment for an injury to the left index finger 
during service.  The RO's letter requested that the veteran 
submit evidence which showed how the injury occurred and 
where and when he received treatment for the injury.  The 
letter also noted that the requested evidence must be 
received within one year from the date of the letter; 
otherwise, no benefits would be payable on the basis of his 
pending claim.  

On July 11, 1974, the RO sent the veteran a follow-up letter 
requesting that he furnish what information he had which 
showed how the injury occurred and where and when he 
received treatment for the injury or at least a description 
as to how, when, and where the injury occurred.  The letter 
indicated that the veteran needed to respond to this request 
within one year from June 12, 1974, if he was to retain 
entitlement to benefits paid from the earliest possible 
date.

A deferred rating decision, dated in September 1974, noted 
the discrepancy between the veteran's alleged injury to the 
left index finger occurring in November 1973 and the 
findings of a crushed finger tip to the left index finger 
during in a February 1968 separation physical examination.  
The decision indicated that this constitutes conflicting 
information so that a reply to the RO's inquiry was 
necessary.  Since the veteran had not replied, the decision 
indicates that the claim should be denied for failure to 
cooperate.

In October 1976, the veteran submitted a statement 
requesting the status of compensation claims he filed in May 
1975.  A letter from the RO to the veteran, dated in October 
1976, noted that there was no record of a claim filed in May 
1975.  The RO's letter indicated that a claim had been filed 
following his discharge from the service in 1974, and that 
two letters requesting additional evidence in support of 
this claim were sent in June 1974 and in July 1974.  Since 
no response was received, the claim was considered abandoned 
after one year.  The letter also indicated that the claim 
could be reopened by completing in detail the enclosed VA 
Form 21-526.

On July 31, 1985, the veteran filed an application seeking 
service connection for an "injury received while being 
station in South Vietnam, 1967-1968, left index finger shot 
off accidental, while in the line of duty."   Included with 
his application was a detailed statement outlining how, when 
and where the injury occurred. 

In October 1985, a VA general physical examination was 
conducted.  The examination report noted the veteran gave a 
history of an injury to his left index finger while 
attempting to shoot a tiger one night in Vietnam.  The 
report concluded with a diagnosis of old gunshot wound to 
the left distal phalanx of the index finger with mild to 
moderate residuals.  

In January 1986, the RO issued a rating decision that 
granted service connection and a 10 percent rating for 
residuals of an injury to the distal phalanx of the left 
index finger, effective from July 31, 1985.

On April 14, 1999, the veteran filed a claim seeking service 
connection for bilateral hearing loss.

In August 1999, a VA audiological examination was conducted.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

50
60
75
80
LEFT

50
55
70
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 percent in the left ear.

In August 1999, a VA examination was conducted.  Physical 
examination revealed a well-healed scar over the distal 
phalanx of the left index finger.  It was tender to the 
touch, but not swollen or infected.  Range of motion of the 
left index finger was normal.  The report concluded with an 
impression of residuals of injury, distal phalanx, left 
index finger, postoperative skin grafting procedure.

In December 1999, the RO issued a rating decision which 
granted service connection and a 10 percent rating for 
bilateral hearing loss, effective April 14, 1999.  The 
veteran appealed for a higher rating.  Attached to his 
substantive appeal form, filed in May 2000, are four lay 
statements, all of which state that the veteran has great 
difficulty hearing.

Medical treatment records, dated from March 2000 to May 
2001, were retrieved from a VA Medical Center.  These note 
hearing loss and issuance of hearing aids.

In November 2001, the veteran claimed entitlement to an 
earlier effective date for the grant of service connection 
for his residuals of a left index finger injury.  
Specifically, he alleged that the RO improperly considered 
his original claim to be abandoned.  He noted that he did 
not submit any records back in 1974 as he did not have any 
records to submit.  

In March 2002, the RO issued a decision which denied 
entitlement to an earlier effective date for the grant of 
service connection for residuals of left index finger 
injury.  In reaching this conclusion, the RO found no CUE in 
the RO action in 1974.

On April 1, 2002, a VA audiological examination was 
conducted.   On the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
60
70
75
LEFT

45
60
75
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear.  
The report concluded with diagnoses of moderate to severe 
sensorineural hearing loss in the right ear and moderate to 
profound hearing loss in the left ear.

In April 2002, the RO issued a decision granting a higher 
rating of 30 percent, effective April 1, 2002, for the 
veteran's service-connected bilateral hearing loss.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims.  
Pertinent records have been obtained.  The Veterans Claims 
Assistance Act of 2000 is inapplicable to the CUE claim.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  VA 
examinations have been obtained on the higher rating claim.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A. Earlier Effective Date for Service Connection for 
Residuals of Left Index Finger Injury

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, 
(b)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation and certain other specified 
benefits shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158 (2002).

In January 1986, the RO granted service connection and a 10 
percent rating for this condition, effective July 31, 1985.  
This date was deemed to be the date of receipt of a new 
claim after abandonment of an earlier February 1974 claim.

The veteran contends that the RO erroneously considered his 
original claim for service connection abandoned, and that he 
should be entitled to an earlier effective date based on the 
filing of his original claim in February 1974.

A review of the veteran's original application for 
compensation, filed in February 1974, indicates that he was 
seeking service connection for an injury to his left index 
finger.  On his application, the veteran indicated that this 
injury occurred in November 1973.  

Available service medical records gathered by the RO in the 
development of this claim related only to the veteran's 
period of active duty service from February 1965 to February 
1968, i.e. prior to the alleged injury from which the 
veteran was seeking service connection.  

A May 1974 VA general physical examination included a 
diagnosis of an injury to the left index finger.  The report 
also noted, however, the veteran gave a history of injuring 
his left index finger in August 1967.  

In June and July 1974, the RO sent correspondence to the 
veteran asking him for clarifying information, and also 
telling him that if he did not provide the information 
within a year, any later granted benefits would not be 
effective prior to the date of a new claim.  

The regulation relating to abandoned claims that was in 
effect in 1974, 38 CFR § 3.158 (1974), is similar to the one 
today and stated: 

Where evidence requested in connection 
with an original claim . . . is not 
furnished within 1 year after the date 
of the request, the claim will be 
considered abandoned.  After the 
expiration of 1 year, further action 
will not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established [compensation and 
certain other specified benefits]  based 
on such evidence shall commence not 
earlier than the filing the new claim.

The Board finds that, given the discrepencies in the record 
at the time, the RO's 1974 action in requesting additional 
information was not undebatably erroneous and did not 
involve CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
Since no response was received from the veteran within a 
year after the 1974 request for information, the claim was 
considered abandoned.  Under the cited legal authority, once 
a claim is abandoned, the effective date for later awarded 
benefits may be no earlier than the date of VA receipt of a 
new claim, which in this case was on July 31, 1985.

For the above reasons, an effective date earlier than July 
31, 1985, for service connection for residuals of a left 
index finger injury, is not permitted.




B.  Higher Rating for Bilateral Hearing Loss

The veteran contends that a higher initial rating is 
warranted for his service-connected bilateral hearing loss.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(2002). 

The current rating criteria, effective June 10, 1999, 
contains a new regulation, 38 C.F.R. § 4.86 (2002), 
concerning evaluation of exceptional patterns of hearing 
impairment.  Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The RO has assigned the veteran's service-connected 
bilateral hearing loss a 10 percent disability rating from 
April 14, 1999 to March 31, 2002.

The test results from the August 1999 VA examination do not 
meet the requirements for rating as an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  Rather, 
hearing impairment noted on this examination is to be rated 
under the standard method of 38 C.F.R. § 4.85.  This 
examination showed that the average decibel threshold (for 
the frequencies of 1000, 2000, 3000, and 4000 hertz) was 
66.25 decibels for the right ear, and this ear had speech 
discrimination of 84 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level III hearing in the right 
ear.  At this examination, the average decibel threshold 
(for the frequencies of 1000, 2000, 3000, and 4000 hertz) 
was 60 decibels for the left ear, and this ear had speech 
discrimination of 72 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level V hearing in the left ear.  
Entering Table VII of 38 C.F.R. § 4.85, with Level III 
hearing for the right ear and Level V hearing for the left 
ear, results in a 10 percent rating for bilateral hearing 
loss under Diagnostic Code 6100.

As there is no other relevant audiological testing performed 
during this time, the Board concludes that the veteran's 
service-connected bilateral hearing loss is appropriately 
rated as 10 percent disabling from April 14, 1999 to March 
31, 2002.
Although outpatient treatment records indicate that the 
veteran was fitted for hearing aids during this time, these 
reports do not include specific measurements of the 
veteran's auditory acuity suitable for rating the veteran's 
hearing loss.

The RO has assigned the veteran's service-connected hearing 
loss a 30 percent disability rating beginning April 1, 2002, 
the date of a VA examination showing worsened disability.

Initially, the Board notes that the results from the April 
2002 VA audiological examination do not meet the 
requirements for rating as an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Rather, hearing 
impairment noted on this examination is to be rated under 
the standard method of 38 C.F.R. § 4.85.  

The April 2002 VA audiological examination showed that the 
average decibel threshold (for the  frequencies of 1000, 
2000, 3000, and 4000 hertz) was 63 decibels for the right 
ear, and this ear had speech discrimination of 68 percent.  
Under Table VI of 38 C.F.R. § 4.85, this translates to Level 
V hearing in the right ear.  At this examination, the 
average decibel threshold (for the frequencies of 1000, 
2000, 3000, and 4000 hertz) was 61 decibels for the left 
ear, and this ear had speech discrimination of 56 percent.  
Under Table VI of 38 C.F.R. § 4.85, this translates to Level 
VII hearing in the left ear.  Entering Table VII of 
38 C.F.R. § 4.85, with Level V hearing for the right ear and 
Level VII hearing for the left ear, results in a 30 percent 
rating for bilateral hearing loss under Diagnostic Code 
6100.

As there is no other relevant audiological testing performed 
during this time, the Board concludes that the veteran's 
service-connected bilateral hearing loss is appropriately 
rated as 30 percent disabling.  Based on the application of 
the rating criteria to the audiometric evidence in this 
case, a disability rating higher than 30 percent for 
bilateral hearing loss may not be granted.

In rating this condition, the Board, and the RO, considered 
and applied staged ratings for the veteran's bilateral 
hearing loss.  No other identifiable periods of time during 
which a higher rating may be justified are shown.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to an earlier effective date for service 
connection for residuals of a left index finger injury is 
denied.

Entitlement to a higher rating for bilateral hearing loss is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

